DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Invention I (claims 1-10) in the reply filed on July 8, 2022 is acknowledged. Thus, claims 11-12 are withdrawn from consideration and claims 1-10 are examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a plurality of layers” claimed in cl. 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kamoi (20200284432). 

Regarding claim 1, Kamoni teaches the invention as claimed: a combustor assembly (Fig. 2) for a gas turbine engine (Fig. 1), the combustor assembly (Fig. 2) comprising: 
a liner (92a and 92b Fig. 1) having an inner wall 42 and an outer wall (43 Fig. 2) spaced apart from the inner wall (42 Fig. 2) to define a gap (annotated Fig. 2) therebetween, the liner (92a and 92b Fig. 1) at least partially defining a combustion chamber (41 Fig. 2); 
an inner opening (annotated Fig. 2) defined by the inner wall (42 Fig. 2); 
an outer opening (annotated Fig. 2) defined by the outer wall (43 Fig. 2), the outer opening (annotated Fig. 2) defining an internal diameter (annotated Fig. 2) and being substantially concentric (Fig. 2) with the inner opening (annotated Fig. 2); 
a boss (42b Fig. 2) defined by the inner wall (42 Fig. 2) and extending around the inner opening (annotated Fig. 2) and into the gap (annotated Fig. 2); 
a ferrule (44 Fig. 2) defining an axial direction (radial direction Fig. 2) and a radial direction (axial direction Fig. 2) perpendicular to the axial direction (radial direction Fig. 2), the ferrule (44 Fig. 2) comprising: 
a body (annotated Fig. 2) extending along the axial direction (radial direction Fig. 2) through the outer opening (annotated Fig. 2) and defining a central bore (annotated Fig. 2) in fluid communication with the combustion chamber (41 Fig. 2); and 
a radial flange (44b Fig. 2) extending from the body (annotated Fig. 2) along the radial direction (axial direction Fig. 2), the radial flange (44b Fig. 2) being positioned within the gap (annotated Fig. 2) and defining a flange diameter (annotated Fig. 2) that is greater than the internal diameter (annotated Fig. 2) of the outer opening (annotated Fig. 2).

    PNG
    media_image1.png
    923
    1385
    media_image1.png
    Greyscale


Regarding claim 2, Kamoni teaches the invention as claimed and as discussed above. Kamoni further teaches a stop ring (43b Fig. 2) positioned around the outer opening (annotated Fig. 2) of the outer wall (43 Fig. 2), the stop ring (43b Fig. 2) defining an annular surface (annotated Fig. 2) extending along the axial direction (radial direction Fig. 2).

    PNG
    media_image2.png
    937
    1385
    media_image2.png
    Greyscale


Regarding claim 4, Kamoni teaches the invention as claimed and as discussed above. Kamoni further teaches the outer wall (43 Fig. 2) and the stop ring (43b Fig. 2) are integrally formed as a single monolithic component (Fig. 2 and 43b bending inward is formed in the outer wall, p. 3, [0026]).

Claims 1, 5-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pidcock (20040104538).

Regarding claim 1, Pidcock teaches the invention as claimed: a combustor assembly (III Fig. 2) for a gas turbine engine (10 Fig. 1), the combustor assembly (115 Fig. 2) comprising: a liner (24 and 26 Fig. 2) having an inner wall (28 Fig. 3) and an outer wall (30 Fig. 3) spaced apart from the inner wall (28 Fig. 3) to define a gap (between 76 and 74 Fig. 3) therebetween, the liner (24 and 26 Fig. 2) at least partially defining a combustion chamber (combustion chamber 27, p. 2, [0022]); an inner opening (66 Fig. 3) defined by the inner wall (28 Fig. 3); an outer opening (68 Fig. 3) defined by the outer wall (30 Fig. 3), the outer opening (68 Fig. 3) defining an internal diameter (annotated Fig. 3) and being substantially concentric with the inner opening (Fig. 3); a boss (annotated Fig. 3) defined by the inner wall (30 Fig. 3) and extending around the inner opening (66 Fig. 3) and into the gap (between 76 and 74 Fig. 3); a ferrule (52 Fig. 3) defining an axial direction (annotated Fig. 3) and a radial direction (annotated Fig. 3) perpendicular to the axial direction (annotated Fig. 3), the ferrule (52 Fig. 3) comprising: a body (annotated Fig. 3) extending along the axial direction (annotated Fig. 3) through the outer opening (68 Fig. 3) and defining a central bore (62 Fig. 3) in fluid communication with the combustion chamber (combustion chamber 27, p. 2, [0022]); and a radial flange (60 Fig. 3) extending from the body (annotated Fig. 3) along the radial direction (annotated Fig. 3), the radial flange (60 Fig. 3) being positioned within the gap (between 76 and 74 Fig. 3) and defining a flange diameter (annotated Fig. 3) that is greater than the internal diameter (annotated Fig. 3) of the outer opening (68 Fig. 3).

    PNG
    media_image3.png
    725
    1188
    media_image3.png
    Greyscale


Regarding claim 5, Pidcock teaches the invention as claimed and as discussed above. Pidcock further teaches the ferrule (52 Fig. 3) further defines a flared portion (64 Fig. 3), the flared portion (64 Fig. 3) extending away from the body (annotated Fig. 3) along the radial direction (annotated Fig. 3) at an opposite end (following the axial direction in annotated Fig. 3) from the radial flange (60 Fig. 3).

Regarding claim 6, Pidcock teaches the invention as claimed and as discussed above. Pidcock further teaches the radial flange (60 Fig. 3) is slidably received (the diameter of the radial flange is greater than a diameter of an internal space between annular spacer 72 in annotated Fig. 3) within the gap (between 74 and 76 Fig. 3) such that the ferrule (52 Fig. 3) may slide along the radial direction (annotated Fig. 3).

    PNG
    media_image4.png
    847
    1320
    media_image4.png
    Greyscale

	
Regarding claim 7, Pidcock teaches the invention as claimed and as discussed above. Pidcock further teaches wherein the liner (24 and 26 Fig. 2) is an outer liner (24 Fig. 2 and outer annular wall arrangement, p. 2, [0023]) of the combustor assembly (115 Fig. 2).

	Regarding claim 8, Pidcock teaches the invention as claimed and as discussed above. Pidcock further teaches an igniter (50 Fig. 3) extending through the central bore (62 Fig. 3) of the ferrule (52 Fig. 3) and including a distal end (50A Fig. 3) positioned proximate the inner opening (66 Fig. 3) of the inner wall (28 Fig. 3).

Regarding claim 10, Pidcock teaches the invention as claimed and as discussed above. Pidcock further teaches the combustor assembly (115 Fig. 1) is disposed between a compressor section (113 Fig. 1) and a turbine section (116 Fig. 1), the turbine section (116 Fig. 1) being mechanically coupled to the compressor section (113 Fig. 1) through a shaft (118 Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kamoi (20200284432) in view of Pidcock (20040104538).  

Regarding claim 3, Kamoi teaches the invention as claimed and as discussed above. Kamoi further teaches a gap height (annotated Fig. 2) is defined between a bottom surface (annotated Fig. 2) of the stop ring (43b Fig. 2) and a top surface (annotated Fig. 2) of the boss (42b Fig. 2) along the axial direction (radial direction Fig. 2), a height (annotated Fig. 2) of the radial flange (44b Fig. 2) along the axial direction (radial direction Fig. 2), a movement of the ferrule (44 Fig. 2) along the axial direction (radial direction Fig. 2) is restrained (via inner wall 42 and outer wall 43 in Fig. 2 or possible via a spring 45), and the ferrule (44 Fig. 2) is axially (radial direction Fig. 2) slidable fitted into the stop ring (43b Fig. 2) (p. 3, [0026]).
Kamoi teaches the general conditions of the claimed invention, but does not teach the claimed gap height being substantially equivalent (within ten percent) to a height of the radial flange.


    PNG
    media_image5.png
    908
    1385
    media_image5.png
    Greyscale

		Pidcock teaches a combustor assembly (Fig. 3) comprising an inner wall (28 Fig. 3) and an outer wall (30 Fig. 3), a ferrule (52 Fig. 3) comprising a radial flange (60 Fig. 3) is secured to the combustor (15 Fig. 2) by being arranged such that the radial flange (60 Fig. 3) extending along a radial direction (annotated Fig. 3) with a height (annotated Fig. 3) is disposed between the inner wall (28 Fig. 3) and the outer wall (30 Fig. 3), wherein a gap height (annotated Fig. 3) is defined between a bottom surface (annotated Fig. 3) of the outer wall (30 Fig. 3) and a top surface (annotated Fig. 3) of a boss (annotated Fig. 3) of the inner wall (28 Fig. 3). The gap height is larger than the height of the radial flange (the radial flange 60 in Fig. 3 of the combustor assembly 52 in Fig. 3 engages the inner wall 28 in Fig. 3 on its bottom surface in annotated Fig. 3, p. 2, [0033]) or equal to the height of the radial flange (if desired, the radial flange 60 in Fig. 3 of the combustor assembly 52 in Fig. 3 could also engage a top surface of a boss of annotated Fig. 3 of the inner wall 28 in Fig. 3, p. 1, [0005]and p. 2, [0033]). Pidcock also teaches the combustor casing moves relative to the combustion chamber because of the different thermal expansions during operation of the engine. The combustor assembly (Fig. 3) need to compensate for this movement (p. 1, [0002]).

    PNG
    media_image6.png
    720
    1327
    media_image6.png
    Greyscale

As taught by Pidcock, the engagement of the combustor assembly via the radial flange with the bottom surface of the outer wall, and the engagement with the top surface of the boss of the inner wall, determines the gap height between the bottom surface of the outer wall and the top surface of the boss of the inner wall, to be greater or equal to the height of the radial flange. 
It is noted that the presence of a known result-effective variable would motivate a person of ordinary skill in the art to experiment to reach another workable product or process. See MPEP 2144.05(11). A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977}. In this case, the recognized result is the control of the movement of the ferrule between the inner and the outer wall.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the claimed gap height being substantially equivalent (within ten percent) to a height of the radial flange, as it is not inventive to discover the optimum workable range by routine experimentation as suggested by Pidcock (p. 1, [0002]). It has been held "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pidcock (20040104538) in view of Dudebout (20200132304) as evidenced by WERTZ (20180179956).
	
Regarding claim 9, Pidcock teaches the invention as claimed and as discussed above. Pidcock further teaches the inner wall (28 Fig. 3). 
Pidcock does not teach formed the inner wall by an additive manufacturing process including forming a plurality of layers (see 112b rejection above for the claim interpretation) by: depositing a layer of additive material on a bed of an additive manufacturing machine; and selectively directing energy from an energy source onto the layer of additive material to fuse a portion of the additive material.
However, Dudebout teaches a gas turbine engine (title) comprising an inner liner (202 Fig. 2) and an outer liner (204 Fig. 2), wherein the inner liner or the outer liner has a dual wall hot section part (300 Fig. 3), comprising an inner wall (302 Fig. 3), an outer wall (204), a gap (314) formed between the inner wall and the outer wall, a plurality of pedestals (306 Fig. 3), a plurality of impingement cooling holes (308 Fig. 3), a plurality of effusion cooling passages (312 Fig. 3), and the dual-wall structure (300 Fig. 3) is formed using an additive manufacturing process, such as a direct metal laser sintering (DMLS) (p. 4, [0034]). 
Dudebout does not teach the steps required for direct metal laser sintering (DMLS); however, the direct metal laser sintering (DMLS) requires the following steps: forming a plurality of layers by: depositing a layer of additive material on a bed of an additive manufacturing machine; and selectively directing energy from an energy source onto the layer of additive material to fuse a portion of the additive material as evidenced by WERTZ (WERTZ, Fig. 3 and p. 3, [0028]).  
Therefore, Dudebout implicitly teaches the steps: forming a plurality of layers (WERTZ, in a layer-by-layer manner, p. 3, [0028]), including depositing a layer of additive material (WERTZ, a cross sectional layer of the object, p. 3, [0028]) on a bed (WERTZ, 214 Fig. 3) of the additive manufacturing machine; and selectively directing energy (WERTZ, an energy beam 236, Fig. 3) from an energy source (WERTZ, a laser 220, Fig. 3) onto the layer of additive material (WERTZ, a cross sectional layer of the object, p. 3, [0028]) to fuse a portion of the additive material (WERTZ, the energy beam 236 sinters or melts a cross sectional layer of the object, p. 3, [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Pidcock to the teaching of Dudebout as evidenced by Wertz to use an additive manufacturing process, such as a direct metal laser sintering (DMLS) (Dudebout, p. 4, [0034]) to form the inner wall (Pidcock, 28 Fig. 3) to provide a dual-wall cooling approaches, while simultaneously reducing the susceptibility to manufacturing tolerances. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Bunel (20210131666) teaches a gas turbine engine (Fig. 1) comprising an ignitor assembly (480 Fig. 3) on a combustor liner (16 Fig. 1). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGCHEN LIU whose telephone number is (571)272-6639. The examiner can normally be reached 8:00-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JINGCHEN LIU/Examiner, Art Unit 3741  

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741